                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

PRISM TECHNOLOGIES LLC,

                           Plaintiff,                         8:12CV125

          vs.
                                                               ORDER
UNITED STATES CELLULAR
CORPORATION,

                           Defendant.



PRISM TECHNOLOGIES LLC,

                         Plaintiff,                           8:12CV126

          vs.
                                                               ORDER
CELLCO PARTNERSHIP, d/b/a Verizon
Wireless,

                        Defendant.


          This matter is before the Court on the parties’ responses to the Court’s show

cause order, Filing Nos. 367 and 3681. Plaintiff Prism Technologies LLC (“Prism”) is not

opposed to dismissal of the above-captioned actions in view of the resolution of appeals

to the United States Court of Appeals for the Federal Circuit in the related cases of

Prism Technologies LLC v. Sprint Spectrum L.P., No. 8:12cv123 and Prism Techs. LLC

v. T-Mobile USA, Inc., No. 8:12cv124. The defendants respond that the dismissals

should be with prejudice. The Court agrees. Accordingly,




1   Filings refer to those found in 8:12cv125.
      IT IS ORDERED that these actions are dismissed, with prejudice, the parties to

bear their own costs.



      Dated this 18th day of July 2019.



                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge
